Citation Nr: 0104330	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  00-18 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from November 1968 to 
October 1970.  He has been represented throughout his appeal 
by the Veterans of Foreign Wars of the United States.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of March 
2000, by the Huntington, West Virginia, Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
notice of disagreement with this determination was received 
in May 2000.  The statement of the case was issued in July 
2000.  The substantive appeal was received in August 2000.  
The appeal was received at the Board in October 2000.  


REMAND

Upon reviewing the evidentiary record, the Board observes 
that, in his substantive appeal (VA Form 9), received in 
August 2000, the veteran requested a hearing before a Member 
of the Board, in Washington, D.C.  In a statement in support 
of claim (VA Form 21-4138), dated in September 2000, the 
veteran requested a hearing at the RO via closed circuit 
television from the VA Medical Center (VAMC) in Martinsburg, 
West Virginia.  In another VA Form 21-4138, received at the 
Board in January 2001, the veteran requested a 
videoconference hearing from the Martinsburg VAMC.  

It appears that the veteran has not yet been afforded a 
personal hearing in conjunction with his appeal, and this 
claim is being remanded so that he may be afforded the 
opportunity for the requested hearing.  On remand, the RO 
will attempt to verify whether the veteran desires a Travel 
Board hearing, a hearing before a local Hearing Officer, or a 
videoconference hearing, as the record is unclear as to what 
type of hearing is preferred.  

Therefore, in order to ensure compliance with due process 
procedures, the case is REMANDED to the RO for the following:

1.  The RO should contact the veteran to 
clarify the type of hearing (Hearing 
Officer, Travel Board, or Board 
videoconference hearing) that the veteran 
desires.  The RO should schedule the 
veteran for the appropriate hearing.  The 
veteran and his representative should be 
notified in writing of the date, time, 
and location of the hearing, and a copy 
of the notification letter should be 
associated with the claims file.  After 
the hearing is held, a copy of the 
hearing transcript should be associated 
with the file.  

2.  After completion of the above, the RO 
should determine whether any additional 
action is necessary with regard to the 
issue on appeal.  After compliance with 
all applicable procedural requirements, 
including the issuance of a supplemental 
statement of the case if necessary, the 
case should then be returned to the Board 
for appellate review.  

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable.  
No action is required of the veteran until he is notified by 
the RO.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).




